PER CURIAM.
In determining the petition for incapacity of Rosalie J. Klein, the probate court heard testimony regarding the execution of an amendment to Ms. Klein’s revocable trust. Although the trust was not before the court, in its order determining incapacity the court adjudged “that the 1994 trust agreement continues in full force and effect and the assets of the ward shall be continued to be controlled by the then nominated guardian Bruni Holmberg.” The validity of the trust was never before the court for determination, as appellee concedes and the court acknowledged in other parts of the order. Therefore, we affirm the order, except as to the foregoing statement, which on remand we direct be stricken from the order.
WARNER, STEVENSON and GROSS, JJ., concur.